                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                  WESTERN DMSION
                                    No. 5:18-CV-341-D


GEORGE KARIUKI,                          )
                                         )
                          Plaintiff,     )
                                         )
                   v.                    )                         ORDER
                                         )
STATE OF NORTII CAROLINA,                )
DEPARTMENT OF INSURANCE,                 )
                                         )
                          Defendants.    )

       On November 26, 2018, the States ofNorth Carolina Department oflnsurance ("defendant'')

moved for a more definite statement pursuant to Rule 12(e) of the Federal Rules of Civil Procedure

[D.E.14] andfiledamemoranduminsupport [D.E. 15]. On December 19, 2018, GeotgeKariuki

("Kariuki" or ''plaintiff") responded to defendant's motion [D.E. 17]. As explained below, the

motion is granted.

       On August 17, 2018, Kariuki, who is proceeding pro se, filed a complaint against defendant.

Kariuki alleges that defendant discriminated against him in employment based on his age, race, and

national origin, and because Kariuki served on a jury. See Cmpl. [D.E. 6] 4-5.

       The court construes Kariuki's prose filings liberally. Liberal construction, however, does

not mean that Kariuki is exempt from the Federal Rules of Civil Procedure. See, e.g., Erickson v..

Pardus, 551 U.S. 89, 94 (2007) (percuriam); Giarratanov. Johnson, 521 F.3d298, 304n. 5 (4th Cir.

2008). Kariuki's complaint does not comport with the requirements of Rule 8 ofthe Federal Rules

of Civil Procedure. Furthermore, the complaint is so vague and ambiguous that defendant cannot

reasonably respond. See Fed. R. Civ. P. 12(e); cf. Chao v. Rivendell Woods, Inc., 415 F.3d 342, 349

(4th Cir. 2005).
       In sum, the court GRANTS defendant's motion for a more definite statement [D.E. 14]. No

later than February 22, 2019, plaintiff shall file a single amended complaint that complies with Rule

8(a) of the Federal Rul~s of Civil Procedure. In the amended complaint, plaintiff shall state the

nature of each claim for relief that he is asserting, what federal or state code section defendant

allegedly violated with regard to each claim, what relief plaintiff seeks for each claim, and

information sufficient for defendant to understand the nature ofeach claim. Such information should

include: (1) plaintiff's race, national origin, and age at the time of the acts of which plaintiff

complains; (2) the names, race, ages, and job positions of the individuals who allegedly committed

or were involved in each specific act of which plaintiff complains; (3) the approximate dates when

each specific act of which plaintiff complains occurred; and, (4) the jurisdiction and time period in

which plaintiff served as a juror.

       SO ORDERED. This__!__ day of February 2019.



                                                         . J S C. DEVER ill
                                                         United States District Judge




                                                 2
